Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Books-A-Million, Inc. 401(k) Profit Sharing Plan Birmingham, Alabama We hereby consent to the incorporation by reference in the Registration Statement on Form S-8 of Books-A-Million, Inc. of our report dated February 22, 2011, relating to the financial statements and supplemental schedule of Books-A-Million, Inc. 401(k) Profit Sharing Plan as of December 31, 2007 and 2006, and for the year ended December 31, 2007, which appears in this Form 11-K. /s/ Warren, Averett, Kimbrough & Marino, LLC Birmingham, Alabama February 22, 2011
